

114 S3475 IS: Review the Rule Act of 2016
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3475IN THE SENATE OF THE UNITED STATESNovember 17, 2016Mr. Coons (for himself, Mr. Daines, Mr. Wyden, Mr. Lee, Mr. Franken, Ms. Baldwin, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo delay the amendments to rule 41 of the Federal Rules of Criminal Procedure.
	
 1.Short titleThis Act may be cited as the Review the Rule Act of 2016. 2.Criminal procedure rules (a)In generalNotwithstanding the order entered by the Supreme Court of the United States on April 28, 2016—
 (1)effective on the date of enactment of this Act, rule 41 of the Federal Rules of Criminal Procedure is amended to read as it read on November 17, 2016; and
 (2)the proposed amendments to rule 41 of the Federal Rules of Criminal Procedure set forth in such order shall take effect on July 1, 2017.
 (b)ApplicabilityNotwithstanding the amendment made by subsection (a)(1), for any warrant issued under rule 41 of the Federal Rules of Criminal Procedure during the period beginning on December 1, 2016, and ending on the date of enactment of this Act, such rule 41, as was in effect on the date on which the warrant was issued, shall apply with respect to the warrant.